Slip Op. 19-91

               UNITED STATES COURT OF INTERNATIONAL TRADE


 JINDAL POLY FILMS LIMITED OF
 INDIA (A.K.A. JINDAL POLY FILMS,
 LTD. (INDIA)),

               Plaintiff,                      Before: Mark A. Barnett, Judge

         v.                                    Court No. 18-00038

 UNITED STATES,

               Defendant.



                                       JUDGMENT


       This case having been submitted for decision, and the court, after due

deliberation, having rendered an opinion; now, in conformity with that opinion it is

hereby

       ORDERED that the final results of the administrative review of the antidumping

duty order on polyethylene terephthalate film, sheet, and strip from India, see

Polyethylene Terephthalate Film, Sheet, and Strip from India, 83 Fed. Reg. 6,162 (Dep’t

Commerce Feb. 13, 2018) (final results of antidumping duty admin. review; 2015-2016),

as further modified by Final Results of Redetermination Pursuant to Court Remand,

ECF No. 49-1, are SUSTAINED; and it is further

       ORDERED that the subject entries enjoined in this action, see Order for Statutory

Inj. Upon Consent (Mar. 1, 2018), ECF No. 10, must be liquidated in accordance with
Court No. 18-00038                                                                  Page 2


the final court decision, including all appeals, as provided for in section 516A(e) of the

Tariff Act of 1930, as amended, 19 U.S.C. § 1516a(e) (2012).

                                                              /s/     Mark A. Barnett
                                                                       Judge

Dated: July 23, 2019
      New York, New York